     Case 4:20-cv-00007-CRW-HCA
             E-FILED 2019 NOV 26 10:54 Document  1-1 Filed
                                       AM POLK - CLERK     01/07/20COURT
                                                       OF DISTRICT   Page 1 of 25



                   IN THE IOWA DISTRICT COURT FOR POLK COUNTY


THE WITTERN GROUP, INC.; FAWN               )             Law No. ___________
ENGINEERING CORPORATION; and U-             )
SELECT-IT CORPORATION,                      )
                                            )
    Plaintiffs,                             )                      PETITION
                                            )                  (JURY DEMANDED)
v.                                          )
                                            )
CAL BAUER, HAO-JAN CHANG,                   )
personally and d/b/a ROSE STUDIOS, INC., )
an administratively closed corporation, and )
ROSE STUDIOS, INC. to the extent it is      )
reactivated

    Defendants.


       COMES NOW the Plaintiffs, THE WITTERN GROUP, INC.; FAWN ENGINEERING

CORPORATION; and U-SELECT-IT CORPORATION, and for their causes of action against

Defendants, allege as follows:

                                           PARTIES

     1.         Plaintiff The Wittern Group, Inc. (“Wittern”) is a corporation incorporated under

the laws of the State of Iowa, with its principal place of business at 8040 University Boulevard,

Clive, Iowa.

     2.         Plaintiff Fawn Engineering Corporation (“Fawn”), an Iowa corporation with its

principal place of business in Des Moines, Iowa.

     3.         Plaintiff U-SELECT-IT Corporation (“U-SELECT-IT”), an Iowa corporation with

its principal place of business in Des Moines, Iowa. Unless otherwise denoted by the context,

reference to “Wittern Group” in this Petition refers to Wittern, Fawn, and U-SELECT-IT

collectively.




                                             -1-
                                           EXHIBIT A
     Case 4:20-cv-00007-CRW-HCA
             E-FILED 2019 NOV 26 10:54 Document  1-1 Filed
                                       AM POLK - CLERK     01/07/20COURT
                                                       OF DISTRICT   Page 2 of 25



     4.         Upon information and belief, Rose Studios, Inc. (“Rose”), formerly a Washington

Corporation with its principal place of business at 13400 NE 20th St., Suite 32, Bellevue,

Washington was administratively closed on October 21, 2017, but its name is still used by

Defendant Hao-Jan Chang. It is also named a Defendant in this action in the event steps are

taken by one or more of the individual Defendants to resurrect it as an active corporation,

confirming all of its acts since its administrative closure.

     5.         VendNovation, LLC (“VendNovation”) is a limited liability company

incorporated under the laws of the State of Washington, with its principal place of business at

14636 N.E. 95th Street, Redmond, Washington. It has two members: Rose, which owned 80%;

and Fawn, which owns 20%. Wittern Group assumes with the administrative closure of Rose, its

80% interest in VendNovation has been owned by Defendant Han-Jan Chang from October 21,

2017 forward.

     6.         Defendant Cal Bauer (“Bauer”), an individual, was the Vice President for

Marketing, now is the Chief Operating Officer for VendNovation and is domiciled in the State of

Washington.

     7.         Upon information and belief, Defendant Hao-Jan Chang (“Chang”), an individual,

is Chief Executive Officer of VendNovation, the Manager of VendNovation, and domiciled in

the State of Washington and has been and continues to be a member of the VendNovation Board

of Directors (the “Board).

                                 JURISDICTION AND VENUE

     8.         The amount in controversy exceeds the jurisdictional minimum necessary to

maintain this action in this court.

     9.         Venue is proper under Iowa Code § 617 and pursuant to the terms of sale under

the Purchase Orders used by Wittern in doing business with VendNovation. Venue is also


                                                 -2-
     Case 4:20-cv-00007-CRW-HCA
             E-FILED 2019 NOV 26 10:54 Document  1-1 Filed
                                       AM POLK - CLERK     01/07/20COURT
                                                       OF DISTRICT   Page 3 of 25



proper in this Court because the actions of the Defendants have been directed at Iowa citizens,

breach in part of written contracts providing Iowa is the venue, and the injury or damage to

Wittern Group will be sustained in Polk County.

                                 FACTUAL BACKGROUND

    10.       The Wittern Group provides goods and services related to controlled dispensing,

automatic merchandising, and vending, a business in which it has been involved since its

founder, F.A. Wittern, started on the East side of Des Moines in 1931.

    11.       As a part of its current business, the Wittern Group makes and sells automated

dispensing equipment that incorporates circuit boards or computers currently programmed and

provided by VendNovation.      These circuit boards and computers enable the equipment to

communicate with cloud-based software provided by VendNovation to the end-users of the

equipment.

    12.       VendNovation was formed on January 6, 2011, with the Wittern Group

participating by way of a cash infusion by Fawn Engineering Corp. totaling $1,588,113, over a

period of five years. The decision by Fawn to join VendNovation was based on the agreements

entered into at the time with Defendants, the representation that those agreements between the

parties would continue into the future, and the reasonable expectation that VendNovation would

maintain the corporate formalities, that Wittern would be kept fully informed of material

developments in VendNovation’s business, and that Wittern would participate in

VendNovation’s governance and financial growth.

    13.       Prior to the formation of VendNovation the necessary circuit boards or computers

and the programming were provided to the Wittern Group by Defendant Chang through Rose.

    14.       Wittern Group was convinced to join with Rose in the formation of

VendNovation based on information from Bauer that indicated a significant cash infusion was


                                              -3-
     Case 4:20-cv-00007-CRW-HCA
             E-FILED 2019 NOV 26 10:54 Document  1-1 Filed
                                       AM POLK - CLERK     01/07/20COURT
                                                       OF DISTRICT   Page 4 of 25



immediately necessary to maintain ongoing production of the hardware and software services

Wittern Group had been receiving, and to allow development of capacity needed to serve

existing and future customers.

    15.        Bauer was then employed by Rose and was acting at the direction of, with the

consent of Chang and for the benefit of Rose and Chang.

    16.        Wittern Group reasonably believed Bauer was being honest and acted in reliance

on his representations, in reliance on the fact that the prior business arrangements would be

maintained in the future if the cash infusions were made and in reliance on the commitment to

maintain the appropriate corporate formalities, that Wittern Group would be kept fully informed

of material developments in the business, and that it would participate in the financial success of

the business. Wittern Group was reasonable in doing so.

    17.        Fawn and Rose made and entered into an Operating Agreement, effective January

10, 2011 (the “Operating Agreement”), governing the operation of VendNovation.              Bauer,

directly, and Chang, at least implicitly, represented that as a member of VendNovation, Fawn

would be kept informed and allowed to participate in VendNovation as provided in the Operating

Agreement.

    18.        To Plaintiffs’ knowledge, no votes have yet been taken by the Board of Directors.

    19.        Section 5.9.1 of the Operating Agreement requires Board approval for a number

of actions or decisions, including but not limited to “(l) Compensation of the Manager.”

    20.        Upon information and belief, Chang has been receiving compensation as

Manager without approval from the Board of Directors.

    21.        Section 16.2 of the Operating Agreement states “[VendNovation] agrees that it

will make its products and services available to Fawn Engineering Corporation, and its affiliates,




                                               -4-
     Case 4:20-cv-00007-CRW-HCA
             E-FILED 2019 NOV 26 10:54 Document  1-1 Filed
                                       AM POLK - CLERK     01/07/20COURT
                                                       OF DISTRICT   Page 5 of 25



for purchase at [VendNovation’s] regular prices and rates without regard to whether Fawn

Engineering Corporation, or an affiliate is a Member of [VendNovation].”

    22.        Since 2011, Wittern Group companies have purchased the circuit boards

programmed and provided by VendNovation and incorporated those boards into its products.

    23.        This purchase is and has been controlled by a Wittern Group Purchase Order,

which notes, in part, “[a]ll disputes arising directly or indirectly out of this Purchase Order shall

be governed by Iowa law, and any actions to enforce this agreement may be commenced in the

District Court of the State of Iowa, in and for Polk County. Seller hereby consents to the

jurisdiction of said Court over the person of the Seller, its officers and directors, and agrees that

service of process as provided by Iowa law for non-resident individuals or corporations deemed

to be doing business in Iowa shall be sufficient.”

    24.        Wittern Group and VendNovation have been operating for the nearly 9 years

since the formation of VendNovation under an oral agreement that addressed pricing terms and

license fee sharing as follows:

               a.      VendNovation would provide the pre-programmed hardware necessary to
                       enable the back-end software used by customers of Wittern Group;

               b.      Wittern Group would integrate VendNovation’s hardware and software
                       enablement into Wittern Group’s vending machines, and would
                       manufacture, market, and sell such equipment to Wittern Group
                       customers;

               c.      VendNovation would be paid directly for the hardware when Wittern
                       Group purchased it from VendNovation outright;

               d.      For the software, Wittern Group would include in the sale a licensing fee,
                       collected at the time of sale or in periodic installments, and Wittern Group
                       would in turn remit a percentage of the collections to VendNovation as its
                       software licensing fee; and




                                                -5-
     Case 4:20-cv-00007-CRW-HCA
             E-FILED 2019 NOV 26 10:54 Document  1-1 Filed
                                       AM POLK - CLERK     01/07/20COURT
                                                       OF DISTRICT   Page 6 of 25



    25.        The Oral Agreement between Wittern Group and VendNovation generally

mirrored in all significant respects the prior oral arrangement between Wittern Group and Rose

and Chang which existed from 2008 until 2011.

    26.        During the last several years, Wittern Group has manufactured “ScrubTrak”

machines for use in the health care industry to dispense and track surgical scrubs. ScrubTrak

machines incorporate the VendNovation-supplied hardware and utilize the VendNovation

software on the terms described in paragraph 24, above.

    27.        VendNovation has not previously charged Wittern Group a fee for provisioning

any of its computers or other hardware and has instead always included this service in the

hardware purchase price.

    28.        Of the 1,079 computers and circuit boards Wittern Group has purchased from

VendNovation over the past 4 years, Wittern Group has never been charged a provisioning fee.

    29.        Wittern Group has purchased 86 computers from VendNovation for use in

ScrubTrak machines without a provisioning fee ever being paid.

    30.        There are currently 71 ScrubTrak machines in process at Wittern Group’s facility

that are being built with promised delivery dates—many of which have been built and are ready

to be provisioned, and the rest of which will need provisioning at a later date.

    31.        Without provisioning, Wittern Group’s machines are essentially worthless.

    32.        Bauer, acting in his capacity as an officer of VendNovation, had demanded

payment of a portion of Wittern’s hardware sales margin, even though there was a lack of

common understanding between the parties about the determination of that margin. When

Wittern refused to agree to make those payments, Bauer said that he would refuse to provision




                                                -6-
     Case 4:20-cv-00007-CRW-HCA
             E-FILED 2019 NOV 26 10:54 Document  1-1 Filed
                                       AM POLK - CLERK     01/07/20COURT
                                                       OF DISTRICT   Page 7 of 25



any of Wittern Group’s machines unless Wittern Group paid VendNovation an additional $3,000

per machine to make up for his perceived loss of hardware sales revenue.

    33.         In 2016, Bauer began efforts to convince Wittern Group to buy the 80% of

VendNovation then owned by Rose for an undefined sum in excess of $10,000,000.

    34.         Although Wittern Group tried to engage in standard due diligence with Bauer

which would allow it to arrive at a reasonable valuation of VendNovation it was unable to do so

and, therefore, was not able to make an offer for that interest.

    35.         In June, 2019, Bauer set a “bottom line” demand of $10,000,000 which he

demanded Wittern Group pay for the 80% interest in VendNovation and threatened “War” if that

sum was not paid.

    36.         Bauer, acting in his capacity as an officer of VendNovation, has now informed

The Wittern Group that its rights to continue to collect payments from customers for software on

Wittern Group’s machines are terminated, and that going forward, such payments will be

collected by VendNovation rather than by Wittern Group. A copy of the letter is attached hereto

as Exhibit 1 (“the November 11 letter”).

    37.         Bauer, acting in his capacity as an officer of VendNovation, has specifically told

Wittern Group that he plans to advise all of Wittern Group’s vending machine customers

utilizing VendNovation software that “Wittern Group may no longer distribute or bill for

VendNovation Software” and that “[a]ll funds will be collected by VendNovation, and

VendNovation alone will determine any split of such collections.” A letter conveying this threat

was sent to The Wittern Group on or about October 22, 2019, along with a copy of the lawsuit

that VendNovation had filed against Wittern Group that day (“the October 22 letter”). A copy of

that letter is attached hereto as Exhibit 2.




                                                -7-
        Case 4:20-cv-00007-CRW-HCA
                E-FILED 2019 NOV 26 10:54 Document  1-1 Filed
                                          AM POLK - CLERK     01/07/20COURT
                                                          OF DISTRICT   Page 8 of 25



    38.         On multiple occasions prior to sending the November 11 letter Bauer, acting in

his capacity as an officer of VendNovation, has contacted Wittern Group’s customers seeking

billing address information and conveying his intent to cause the termination of Wittern Group’s

right to distribute VendNovation software on December 31, 2019.

    39.         Bauer contacted Wittern Group sales representative Emily Fisher and requested

the name of a contact at BoundTree, a distributor that purchases for resale the majority of the

EMS-related machines sold by Wittern Group, so that Bauer, acting in his capacity as an officer

of VendNovation, could notify them that VendNovation would be collecting the software license

fees.

    40.         On Sunday, October 27, 2019, VendNovation, acting at Bauer’s direction sent

USI a letter indicating that it had informed BoundTree that BoundTree should no longer expect

VendNovation’s software, which is incorporated into USI products distributed by BoundTree, to

be operational unless BoundTree enters into a new agreement with VendNovation.

    41.         On November 10, 2019, Bauer contacted Wittern Group employees to distribute a

Court Order denying Wittern Group’s efforts to enjoin his actions in an effort to convince those

employees to leave Wittern Group.

    42.         On November 11, 2019, Bauer sent the letter attached as Exhibit 1 to the Wittern

Group, among other things, revoking the prior billing arrangements which had been in place

since 2008.

            COUNT 1 – (AGAINST CAL BAUER) TORTIOUS INTERFERENCE
                      WITH CONTRACTUAL RELATIONSHIPS

    43.         Wittern Group incorporates and realleges, as if fully set forth herein, the

allegations contained in the foregoing paragraphs of this Petition.




                                               -8-
     Case 4:20-cv-00007-CRW-HCA
             E-FILED 2019 NOV 26 10:54 Document  1-1 Filed
                                       AM POLK - CLERK     01/07/20COURT
                                                       OF DISTRICT   Page 9 of 25



    44.        Wittern Group had valid contractual arrangements with VendNovation with

which Defendant Bauer has interfered in an effort to try to force Wittern Group to purchase the

80% of VendNovation it does not own so Bauer can obtain a big payday.

    45.        Wittern Group has entered into valid contractual relationships with each of its

customers under the terms of which customers purchase Wittern Group’s vending machines and

pay for the use thereof.

    46.        Bauer is aware of the existence of contractual relationships between Wittern

Group and Wittern Group’s customers.

    47.        Bauer has intentionally interfered with some of these contractual relationships by

contacting Wittern Group’s customers and actively threatening to shut down access to web-based

software necessary to operate Wittern Group’s vending machines, claiming that Wittern Group

may no longer distribute or bill for VendNovation software, and demanding that all license fees

for VendNovation software be paid to VendNovation.

    48.        Bauer’s communications are inducing a breach or termination of customers’

contractual relationship with Wittern Group by persuading and influencing such customers, at

the very least, not to continue to do business with Wittern Group.

    49.        Bauer has also contacted certain Wittern Group employees in an effort to interfere

with their employment contracts with the Wittern Group.

    50.        Bauer’s interference is for improper purposes as previously alleged.

    51.        Wittern Group is entitled to an award of compensatory damages as a result of

Bauer’s tortious interference with Wittern Group’s contractual relationships in an amount to be

established at trial, along with interest at the maximum rate permitted at law, punitive damages




                                              -9-
    Case 4:20-cv-00007-CRW-HCA
            E-FILED 2019 NOV 26 10:54Document
                                      AM POLK - 1-1 Filed
                                                CLERK     01/07/20COURT
                                                      OF DISTRICT  Page 10 of 25



to deter such conduct in the future, court costs and such further relief as the Court may find

proper.

    COUNT 2 – (AGAINST CHANG AND ROSE) BREACH OF FIDUCIARY DUTY

    52.        Wittern Group incorporates and realleges, as if fully set forth herein, the

allegations contained in the foregoing paragraphs of this Petition.

    53.        Rose, as the Member of VendNovation with an 80% interest, owed a fiduciary

duty to Fawn which owns a 20% interest to be sure it is treated fairly within the entity

arrangement. To the extent the administrative closure of Rose on October 21, 2017, resulted in

its assets, including its 80% ownership of interest in VendNovation passing to Defendant Chang,

the fiduciary duty passed to Defendant Chang.

    54.        Defendants Rose and/or Chang individually, or by and through Rose, has

breached that duty by permitting, encouraging and/or aiding and abetting Bauer in his efforts to

try to force Wittern Group to purchase the interest Rose owned in VendNovation.

    55.        Defendants Rose and/or Chang individually, or by and through Rose, in addition,

has breached that duty by permitting, encouraging and/or aiding and abetting Bauer in his efforts

to interfere with the contracts Wittern Group has with its customers and with its employees.

    56.        Defendants Rose and/or Chang individually, or by and through Rose, has

breached that duty by running VendNovation without maintaining standard corporate formalities,

or consulting with or informing the minority member as is required under the Operating

Agreement.

    57.        Defendants Rose and/or Chang individually, or by and through Rose, has

breached that duty by depriving the Wittern Group of the benefits it reasonably anticipated when

it made the substantial financial investment needed in 2011 to keep the business alive.




                                               - 10 -
    Case 4:20-cv-00007-CRW-HCA
            E-FILED 2019 NOV 26 10:54Document
                                      AM POLK - 1-1 Filed
                                                CLERK     01/07/20COURT
                                                      OF DISTRICT  Page 11 of 25



    58.        The damages that Wittern Group has incurred and will incur are unique to it, arise

from the relationship it had with Chang and Rose before the formation of VendNovation and are

not the same as damages which might be experienced by VendNovation.

    59.        Wittern Group is entitled to an award of compensatory damages as a result of

Defendant’s breach of fiduciary duty in an amount to be established at trial, along with interest at

the maximum rate permitted at law, punitive damages to deter such conduct in the future, court

costs and such further relief as the Court may find proper.

              COUNT 3- (AGAINST ALL DEFENDANTS) INTERFERENCE
                      WITH THE OPERATING AGREEMENT

    60.        Wittern Group incorporates and realleges, as if fully set forth herein, the

allegations contained in the foregoing paragraphs of this Petition.

    61.        The Operating Agreement is a binding and enforceable contract among and

between Defendants Chang and/or Rose and Fawn, and is supported by consideration.

    62.        The Operating Agreement requires the Manager’s compensation be approved by

the Board of Directors and requires that the members be informed about and consulted on a

number of listed matters.

    63.        As a Member, Fawn has not voted or been provided with notice of a meeting at

which the Manager’s compensation has been the subject of a vote and has not been informed or

consulted as required in the Operating Agreement.

    64.        The Operating Agreement requires that VendNovation make its products and

services available to Fawn and Fawn’s affiliates for purchase at VendNovation’s regular prices

and rates.




                                               - 11 -
       Case 4:20-cv-00007-CRW-HCA
               E-FILED 2019 NOV 26 10:54Document
                                         AM POLK - 1-1 Filed
                                                   CLERK     01/07/20COURT
                                                         OF DISTRICT  Page 12 of 25



       65.      As evidenced by the course of performance between the parties over the last

several years, VendNovation’s “regular prices and rates” do not include an upfront provisioning

fee.

       66.      By requiring Wittern Group to pay a $3,000 upfront provisioning fee in

contravention of its regular pricing and rates, the Defendants have acted to interfere with the

Operating Agreement.

       67.      Further, Defendants have caused VendNovation to unilaterally decide not to make

its products and services available for purchase going forward, instead choosing only to license

Wittern Group’s end users, in direct conflict with Section 16.2.

       68.      Wittern Group is entitled to an award of damages, jointly and severally, as a result

of the interference of the Operating Agreement in an amount to be established at trial, with

interest at the maximum rate permitted by law, court costs and such further relief as the Court

may deem just.

 COUNT 4 –(ALL DEFENDANTS) BREACH OF CONTRACT (ORAL AGREEMENT)

       69.      Wittern Group incorporates and realleges, as if fully set forth herein, the

allegations contained in the foregoing paragraphs of this Petition.

       70.      The Oral Agreement between VendNovation and Wittern Group is a valid and

enforceable contract supported by consideration, the terms of which are identified in Paragraph

24 above.

       71.      Included in the Oral Agreement are the requirements that VendNovation provide

Wittern Group component hardware and ongoing cloud-based software for use in Wittern

Group’s vending machines, that Wittern Group collect, and thereafter share a portion of,

licensing fees owed to VendNovation for use of the software, and that VendNovation and

Wittern Group deal exclusively with one another in markets the parties service together.


                                               - 12 -
    Case 4:20-cv-00007-CRW-HCA
            E-FILED 2019 NOV 26 10:54Document
                                      AM POLK - 1-1 Filed
                                                CLERK     01/07/20COURT
                                                      OF DISTRICT  Page 13 of 25



    72.        The Defendants have interfered with and created a material breach and

repudiation of the Oral Agreement by VendNovation’s refusal to provision Wittern Group’s

machines not yet in the field, threatening to cut off customers’ access to the cloud-based software

for machines already in the field, communicating and/or threatening to communicate to Wittern

Group’s customers that only VendNovation may collect the software licensing fees and

determine whether and what percentage of said fees would be paid to Wittern Group, and

refusing to continue to supply component hardware to Wittern Group unless Wittern Group pays

what ultimately amounts to a Ten Million Dollar ($10,000,000) or greater ransom.

    73.        Wittern Group has been, and will continue to be, injured by the interference, as

Wittern Group has relied upon the terms of the Oral Agreement and the corresponding course of

performance and course of dealing of the parties over the last several years in designing and

manufacturing specialized equipment that includes, or will need to include in the near future,

hardware that is provided and provisioned by VendNovation and utilizes ongoing access to

VendNovation’s cloud-based software.

    74.        Due to the interference with the Oral Agreement, Wittern Group has suffered

damages, including but not limited to the costs related to all machines Wittern Group has

manufactured, or are manufacturing that have not been provisioned, in an amount to be

determined at trial and is entitled to an award of compensatory damages, jointly and severally

against all the Defendants, with interest at the maximum rate permitted at law, costs and such

further relief as the Court may deem just.

             COUNT 5 – (ALL DEFENDANTS) TORTIOUS INTERFERENCE
                     WITH CONTRACTUAL RELATIONSHIPS

    75.        Wittern Group incorporates and realleges, as if fully set forth herein, the

allegations contained in the foregoing paragraphs of this Petition.



                                               - 13 -
    Case 4:20-cv-00007-CRW-HCA
            E-FILED 2019 NOV 26 10:54Document
                                      AM POLK - 1-1 Filed
                                                CLERK     01/07/20COURT
                                                      OF DISTRICT  Page 14 of 25



    76.        Wittern Group has entered into valid contractual relationships with each of its

customers under the terms of which the customers purchase Wittern Group’s vending machines

and pay for the use thereof.

    77.        Defendants are aware of the existence of contractual relationships between

Wittern Group and Wittern Group’s customers.

    78.        Defendants have intentionally interfered with some of these contractual

relationships by contacting Wittern Group’s customers and actively threatening to terminate

Wittern Group’s ability to distribute or bill for VendNovation software, and demanding that all

license fees for VendNovation software be paid to VendNovation.

    79.        Defendants’ communications are inducing a breach or termination of customers’

contractual relationship with Wittern Group by attempting to influence such customers, at the

very least, not to honor their payment obligations to Wittern Group, and by creating doubt in the

customers as to Wittern Group’s ability to continue to be a reliable supplier of equipment they

have purchased from Wittern Group for over a decade. Such communications also threaten to

diminish the value of Wittern Group’s finance portfolio, as they may cause current finance or

lease customers not to continue or renew existing contracts.

    80.        Defendants’ interference is for improper purposes, including a hostile takeover of

Wittern Group’s customers, misappropriation and/or evisceration of Wittern Group’s business

goodwill, and termination of Wittern Group’s reputation as a provider of vending machines

unless Wittern Group pays a ransom of Ten Million Dollars ($10,000,000) or more to purchase

the remaining 80% of VendNovation and afford Bauer a big payday.

    81.        Wittern Group is entitled to an award of compensatory damages, jointly and

severally against all the Defendants, as a result of Defendants’ tortious interference with Wittern




                                              - 14 -
    Case 4:20-cv-00007-CRW-HCA
            E-FILED 2019 NOV 26 10:54Document
                                      AM POLK - 1-1 Filed
                                                CLERK     01/07/20COURT
                                                      OF DISTRICT  Page 15 of 25



Group’s contractual relationships in an amount to be established at trial, along with interest at the

maximum rate permitted at law, punitive damages to deter such conduct in the future, court costs

and such further relief as the Court may find proper.

             COUNT 6 – (ALL DEFENDANTS) TORTIOUS INTERFERENCE
                         WITH BUSINESS EXPECTANCIES

    82.         Wittern Group incorporates and realleges, as if fully set forth herein, the

allegations contained in the foregoing paragraphs of this Complaint.

    83.         Wittern Group makes and sells vending machines that are designed for customers’

specifications and incorporate VendNovation hardware and software.

    84.         The functionality of Wittern Group’s machines incorporating VendNovation

hardware and software depends upon the operationality of such hardware and software.

    85.         Wittern Group started manufacturing the 71 vending machines currently at their

facility with the business expectancy of being able to provide functioning products to customers

at a specified price, and in return for a specified dollar figure.

    86.         Having sold the incorporated hardware to Wittern Group and thereafter refusing

to provision the corresponding software, Defendants are aware of some, if not all, of the non-

functioning machines and Wittern Group’s business expectancies related thereto.

    87.         By refusing to provision machines that are ready or nearly ready for delivery to

customers, Defendants are intentionally interfering with Wittern Group’s business expectancies

and forcing Wittern Group to forego such expectancies.

    88.         Defendants’ interference is for improper purposes, including a hostile takeover of

Wittern Group’s customers, misappropriation of and/or evisceration of Wittern Group’s business

goodwill, and termination of Wittern Group’s reputation as a provider of vending machines, all




                                                 - 15 -
    Case 4:20-cv-00007-CRW-HCA
            E-FILED 2019 NOV 26 10:54Document
                                      AM POLK - 1-1 Filed
                                                CLERK     01/07/20COURT
                                                      OF DISTRICT  Page 16 of 25



with the goal of forcing Wittern Group to purchase the remaining 80% of VendNovation for a

sum of Ten Million Dollars ($10,000,000) or more.

    89.        Wittern Group is damaged by Defendants’ refusal to provision machines that are

ready or nearly ready for delivery to customers, as it precludes the completion and delivery of

promised products, precludes Wittern Group from being paid for work and materials that have

already been expended, and causes customers to question whether they can rely on Wittern

Group to provide timely delivery of working products.

    90.        Wittern Group is entitled to an award of compensatory damages as a result of

Defendants’ tortious interference with Wittern Group’s contractual relationships in an amount to

be established at trial, along with interest at the maximum rate permitted at law, punitive

damages to deter such conduct in the future and such further relief as the Court may find proper.

      COUNT 7– (ALL DEFENDANTS) CONSPIRACY/AIDING AND ABETTING

    91.        Wittern Group incorporates and realleges, as if fully set forth herein, the

allegations contained in the foregoing paragraphs of this Petition.

    92.        The Defendants have been acting in concert in an effort to unlawfully pressure

Wittern Group to purchase VendNovation for sums well in excess of its value or to pay fees and

charges well in excess of those VendNovation was contractually bound to offer.

    93.        The Defendants also have been acting in concert in the breach of fiduciary duty as

outlined above which has deprived the Wittern Group of its reasonable expectations in

connection with its substantial investment in VendNovation.

    94.        Wittern Group has been and will continue to be damaged by the Defendant’s

unlawful activity.




                                               - 16 -
    Case 4:20-cv-00007-CRW-HCA
            E-FILED 2019 NOV 26 10:54Document
                                      AM POLK - 1-1 Filed
                                                CLERK     01/07/20COURT
                                                      OF DISTRICT  Page 17 of 25



    95.        Wittern Group is entitled to an award of compensatory damages in an amount to

be established at trial, along with interest at the maximum rate permitted at law, punitive

damages to deter such conduct in the future and such further relief as the Court may find proper.

               COUNT 6 – (ALL DEFENDANTS) UNFAIR COMPETITION

    96.        Wittern Group incorporates and realleges, as if fully set forth herein, the

allegations contained in the foregoing paragraphs of this Petition.

    97.        The improper conduct of Defendants spelled out in this Petition, constitutes unfair

competition under the law.

    98.        Defendants’ unfair methods of competition have occurred in the course of trade or

commerce and have had an impact on the public interest.

    99.        Wittern Group has been, and will continue to be, injured in their business by

Defendants’ unfair methods of competition, as Wittern Group is, among other things, unable to

be paid for work and materials that have already been expended, is subject to reputational harm

at the hands of Defendants’ improper interference with Wittern Group’s customer relationships,

loss of current and future business and other losses as have been previously alleged.

   100.        The injury suffered by Wittern Group has been, and continues to be, caused by

Defendants’ unfair methods of competition.

   101.        Wittern Group is entitled to an award of compensatory damages as a result of

Defendants’ unfair competition in an amount to be established at trial with interest at the

maximum rate permitted, punitive damages to deter such conduct in the future, court costs and

such further relief as may be found just.

                                    PRAYER FOR RELIEF

       WHEREFORE, Wittern Group requests entry of judgment in its favor and against the

Defendants, jointly and severally, as follows:


                                                 - 17 -
       Case 4:20-cv-00007-CRW-HCA
               E-FILED 2019 NOV 26 10:54Document
                                         AM POLK - 1-1 Filed
                                                   CLERK     01/07/20COURT
                                                         OF DISTRICT  Page 18 of 25



         A.        That the Court enter judgment awarding compensatory damages in favor of

Wittern Group in an amount to be proven at trial with interest at the maximum rate permitted by

law;

         B.        That the Court issue an order enjoining the Defendants from continuing to engage

in the conduct alleged herein;

         C.        That the Court award attorneys’ fees, court costs, and other disbursements against

the Defendants pursuant to any recognized ground at law or in equity;

         D.        Wittern Group is entitled to an award of punitive damages against each of the

Defendants to deter such conduct in the future; and,

         E.        That the Court award such other relief that it may deem just and proper.

                                           JURY DEMAND

         Plaintiffs demand a jury trial on all issues triable by jury.



                                                 David L. Charles                        AT0001440

                                                 666 Walnut Street, Suite 2000
                                                 Des Moines, IA 50309-3989
                                                 Telephone: (515) 283-4666
                                                 Facsimile: (515) 558-0658
                                                 E-mail: dcharles@davidcharleslaw.com

                                                 or

                                                 2722 3rd Ave. N. Suite 400
                                                 Billings, MT 59101
                                                 Telephone: (406) 545-5277
                                                 Facsimile: (515) 558-0658
                                                 E-mail: dcharles@davidcharleslaw.com

                                                 ATTORNEYS FOR PLAINTIFFS THE WITTERN
                                                 GROUP, INC.; FAWN ENGINEERING
                                                 CORPORATION; and U-SELECT-IT
                                                 CORPORATION
C0638\0051\(3405749)




                                                  - 18 -
Case 4:20-cv-00007-CRW-HCA
        E-FILED 2019 NOV 26 10:54Document
                                  AM POLK - 1-1 Filed
                                            CLERK     01/07/20COURT
                                                  OF DISTRICT  Page 19 of 25




                                                                               1
Case 4:20-cv-00007-CRW-HCA
        E-FILED 2019 NOV 26 10:54Document
                                  AM POLK - 1-1 Filed
                                            CLERK     01/07/20COURT
                                                  OF DISTRICT  Page 20 of 25
Case 4:20-cv-00007-CRW-HCA
        E-FILED 2019 NOV 26 10:54Document
                                  AM POLK - 1-1 Filed
                                            CLERK     01/07/20COURT
                                                  OF DISTRICT  Page 21 of 25




                                                                               2
Case 4:20-cv-00007-CRW-HCA
        E-FILED 2019 NOV 26 10:54Document
                                  AM POLK - 1-1 Filed
                                            CLERK     01/07/20COURT
                                                  OF DISTRICT  Page 22 of 25
     Case 4:20-cv-00007-CRW-HCA
             E-FILED 2019 NOV 26 10:54Document
                                       AM POLK - 1-1 Filed
                                                 CLERK     01/07/20COURT
                                                       OF DISTRICT  Page 23 of 25



                    IN THE IOWA DISTRICT COURT FOR POLK COUNTY


THE WITTERN GROUP, INC.; FAWN                     )          Law
ENGINEERING CORPORATION; and U-                   )
SELECT-IT CORPORATION,                            )          Equity       No. _____________
                                                  )          Date Petition Filed: ___________
     Plaintiffs,                                  )
                                                  )                ORIGINAL NOTICE
v.                                                )
                                                  )
CAL BAUER, and HAO-JAN CHANG,                     )
personally and d/b/a ROSE STUDIOS, INC,           )
a now administratively closed corporation,        )
                                                  )
     Defendants.
                                                  )

TO THE ABOVE-NAMED DEFENDANTS:

        You are notified that a petition has been filed in the office of the clerk of this court naming
you as the defendants in this action. A copy of the petition (and any documents filed with it) is
attached to this notice. The name and address(es) of the attorney for the plaintiffs is David L.
Charles, 666 Walnut Street, Suite 2000, Des Moines, Iowa 50309, or 2722 3rd Ave. N. Suite 400,
Billings, MT 59101. The attorney’s phone numbers are (515) 283-4666, and (406) 545-5277;
facsimile number is (515) 558-0658.
        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days after service of this original notice upon you, you serve, and within a
reasonable time thereafter file a motion or answer, in the Iowa District Court for Polk County, at the
courthouse in Des Moines, Iowa, judgment by default will be rendered against you for the relief
demanded in the petition. Please see Iowa Court Rules Chapter 16 for information on electronic
filing and Iowa Court Rules Chapter 16, division VI regarding the protection of personal information
in court filings.
        If you need assistance to participate in court due to a disability, contact the disability
coordinator at: (515) 286-3394. Persons who are hearing or speech impaired may call Relay Iowa
TTY (1-800-735-2942). Disability coordinators cannot provide legal advice.

                                               Polk County Clerk of Court
                                               Polk County Courthouse
                                               Des Moines, Iowa 50309

     IMPORTANT: YOU ARE ADVISED TO SEEK LEGAL ADVICE AT ONCE TO PROTECT YOUR INTERESTS
Case 4:20-cv-00007-CRW-HCA
         E-FILED 2019 NOV 26 3:03 Document  1-1 Filed
                                  PM POLK - CLERK     01/07/20COURT
                                                  OF DISTRICT   Page 24 of 25




STATE OF IOWA JUDICIARY                                                      Case No.   LACL146431
                                                                             County     Polk
Case Title    THE WITTERN GROUP INC ET AL VS CAL BAUER ET AL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (515) 286-3394 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    11/26/2019 03:03:51 PM




District Clerk of Polk                       County

/s/ Valerie Morgan
  Case 4:20-cv-00007-CRW-HCA
           E-FILED 2019 DEC 20 1:37 Document  1-1 Filed
                                    PM POLK - CLERK     01/07/20COURT
                                                    OF DISTRICT   Page 25 of 25




                            In The Iowa District Court for Polk County


The Wittern Group,Inc.; Fawn                        )      Law No. LACL146431
Engineering Corporation; and U-Select-It            )
Corporation,                                        )
                                                    )
     Plaintiffs,                                    )
                                                    )
                                                    )
                                                           Acceptance of Service
                                                    )
Cal Bauer, Hao-Jan Chang, personally and
                                              )
d/b/a Rose Studios, [nc., an administratively
                                              )
closed corporation, and Rose Studios, Inc. to
                                              )
the extent it is reactivated
                                              )
                                              )
     Defendants.
                                              )


           The undersigned Michael A. Giudicessi of the Faegre Bal<er Daniels LLP law firm states

that he is authorized to and does accept service of process of the Petition on behalf of Defendants

Cal Bauer; Hao-Jan Chang, personally and dlbla Rose Studios, Inc.; and Rose Studios, Inc, to the

extent     it is reactivated, effective as of December 9,2079, as agreed   between counsel for the

parties.

           This acceptance is made with the understanding that Defendant will keep all defenses,

objections, and challenges by pre-answer motion         or otherwise to the lawsuit, the court's
jurisdiction, and the venue of the action, with this acceptance serving only as a waiver of

objections to the absence of an Original Notice or of personal service.

           Dated this 18th day of December, 2019.

                                By:
                                       Michael
                                       Fapcnp          DaNmls LLP
                                       801 Grand  Avenue   - 33'd Floor
                                       Des Moines, Iowa 50309-8003
                                       Telephone: 515-447 -4701 / Facsimile: 51 5-248-9010
                                       Email : Michael.Giudicessi@EaegreBD.com
                                       Attorney for Defendants

                                                -l-
iiS. I 25963040.0   I
